Dissenting Opinion by
Gunther, J.:
Appellant was adjudged a delinquent by the Juvenile Division of the Municipal Court of Philadelphia. Two hearings were held, the second on August 29,1952. The testimony established that the appellant committed a series of burglaries, most of which he admitted. He was placed on probation in the custody of a Jewish agency for placement in a home, after appellant’s father had agreed to make restitution to the victims of the burglaries. The father subsequently asked for a rehearing and for return of the money paid as restitution. He now appeals from the refusal, by the court below, of his petition for rehearing and from the order entered.
Appellant contends that the evidence is insufficient to establish that he committed the various burglaries for which he was charged and finally, that the values placed on the property stolen were greatly exaggerated. Examination of the record reveals more than sufficient competent evidence to sustain the findings and the decision of the court below. The appellant admitted his participation in most of the crimes. Two hearings *262were held, which afforded sufficient opportunity to elicit any testimony establishing appellant’s innocence.
It is also contended that it was improper for the court to order restitution. It is clear from the record that the primary concern of the court was the welfare of the child. Restitution may be an entirely proper adjunct to an order regarding a delinquent, although it has been held improper in some instances. See Trig-nani’s Case, 148 Pa. Superior Ct. 142, 24 A. 2d 743. Here, however, it is clear that the appellant and his father had the financial means to make restitution which the court ordered to be paid in a lump sum by a specified time. No burden was placed on the juvenile which might prove beyond his capabilities to perform. The main complaint, in truth, seems to be that the victims allegedly exaggerated their losses and were overpaid thereby. Had appellant’s father wished to pursue the testimony in regard thereto he could have petitioned, as a matter of right, for a rehearing within twenty-one days of the final order of the court below. Having failed to do so, he must stand on the record, which, I find, is sufficient to sustain the action of the court below.